05/08/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                March 13, 2018 Session

        MATTHEW BROCK HANCE V. DANIELLE SMITH HANCE

                Appeal from the Chancery Court for Hamblen County
                 No. 2016-CV-209    Douglas T. Jenkins, Chancellor


                             No. E2017-01419-COA-R3-CV


The issue on appeal is whether the commencement of a dependency and neglect action in
the juvenile court deprived the chancery court of subject matter jurisdiction to rule on a
pending motion to modify a parenting plan. Shortly after Father filed his petition to
modify the parenting plan in the chancery court, the Department of Children’s Services
filed a dependency and neglect petition in the juvenile court. After the juvenile court held
a preliminary hearing on the dependency and neglect petition and assumed jurisdiction,
the chancery court modified the parents’ child support obligations and awarded the father
the federal income tax exemption for the child. Months later, the mother filed a motion to
vacate the chancery court’s judgment on the basis it was void ab initio for lack of subject
matter jurisdiction. The chancery court denied the motion, and this appeal followed.
Tenn. Code Ann. § 37-1-103 vests juvenile courts with exclusive original jurisdiction
over dependency and neglect proceedings and, once a juvenile court has exercised
jurisdiction in a dependency and neglect proceeding, its exclusive jurisdiction continues
until the case has been dismissed, the custody determination is transferred to another
court exercising domestic relations jurisdiction, or a petition for adoption is filed.
Because none of the jurisdiction exceptions had occurred prior to the chancery court
modifying the parenting plan, the chancery court’s order was void ab initio for lack of
subject matter jurisdiction. Accordingly, the chancery court’s order modifying the
parenting plan is hereby vacated.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which CHARLES
D. SUSANO JR. and JOHN W. MCCLARTY, JJ., joined.

Betsy G. Stibler, Morristown, Tennessee, for the appellant, Danielle Smith Hance.

Matthew B. Evans, Morristown, Tennessee and F. Clinton Little, Knoxville, Tennessee,
for the appellee, Matthew Brock Hance.
                                       OPINION

        Matthew Brock Hance (“Father”) and Danielle Smith Hance (“Mother”) divorced
in August 2016 in the Hamblen County Chancery Court. The final decree of divorce
incorporated a permanent parenting plan, which designated Father as the primary
residential parent of their minor child, granted Mother parenting time equal to that of
Father, provided for joint decision-making, and allowed each parent to claim the child on
his or her federal income tax return in alternating years.

       On December 1, 2016, Father filed a petition in the Chancery Court for Hamblen
County to modify the permanent parenting plan, alleging that there had been a material
change in circumstances that warranted a suspension of Mother’s visitation, designation
of Father as the sole decision-maker, and permitting Father to claim the child on his
federal income tax every year.

       On the same day, the Department of Children’s Services (“DCS”) filed a
dependency and neglect petition in the Juvenile Court of Hamblen County to have
Mother’s parenting time suspended or supervised. On December 14, the juvenile court
held a preliminary hearing, assumed jurisdiction over the dependency and neglect action,
and ordered that Mother have nine hours of supervised parenting time per week.

       Five days after the juvenile court assumed jurisdiction over the dependency and
neglect action, the chancery court held a hearing on Father’s Petition to Modify the
Permanent Parenting Plan and issued an order, stating in pertinent part:

      As a result of the Juvenile Court’s Orders [reducing Mother’s parenting
      time] Father shall claim the minor child…on the Federal Income Tax
      Exemption every year beginning 2016 until such time as this Court orders
      otherwise.

      Mother shall pay Father child support in the amount of $256.00 per month,
      in accordance with the child support guidelines (child support worksheets
      attached), beginning January 1, 2017.

      All other matters are reserved, until such further Orders of the Court.

       Six months later, on June 2, 2017, Mother filed a motion in the chancery court to
vacate its order modifying the parenting plan on the ground the juvenile court had
exclusive jurisdiction over the parties’ child when the order was entered. For this reason,
Mother contended the chancery court’s order was void ab initio for lack of subject matter
jurisdiction. The chancery court denied Mother’s motion and ordered:


                                           -2-
        That the Chancery Court shall exercise no further jurisdiction over this case
        until the Juvenile Court of Hamblen County transfers the matter to this
        Court or the minor child attains the age of 18 (eighteen).

        That the Modification of child support and Federal Income Tax Exemption
        entered by this Court upon Petitioner/Father’s Petition to Modify
        Permanent Parenting Plan on December 19, 2016 are not vacated.

        That any Juvenile Court Orders after the Chancery Court Order of
        December 19, 2016 supersede the Chancery Court’s Order.

        Mother then filed a timely appeal.

                                               ANALYSIS

      Mother contends the sole issue on appeal is whether the chancery court’s order
modifying the parenting plan is void for lack of subject matter jurisdiction. Father,
however, contends we cannot consider this issue because Mother did not timely appeal
the December 19, 2016 chancery court order modifying the parenting plan. We will
address Father’s issue first.

       We find Father’s contention unavailing because a party may challenge a court’s
subject matter jurisdiction at any time. Turner v. Turner, 473 S.W.3d 257, 270 (Tenn.
2015). More specifically, a court’s subject matter jurisdiction “may be challenged at any
time and may be raised by a court on its own motion, even if the parties have not raised
the issue,” and even after the judgment becomes final. Id. When a court is without subject
matter jurisdiction to hear a case, its judgment is void. Id. Therefore, Mother’s motion to
vacate the December 19, 2016 order modifying the parenting plan is timely, and her
appeal of that order is also timely.

       Review of a trial court’s subject matter jurisdiction is a question of law, which we
review de novo. Lovlace v. Copley, 418 S.W.3d 1, 16 (Tenn. 2013). “Subject matter
jurisdiction refers to the power of a court to adjudicate the particular category or type of
case brought before it.” Turner, 473 S.W.3d at 269. Article 6, Section 1 of the Tennessee
Constitution grants the General Assembly the power to set the limits of each court’s
jurisdiction.1 Accordingly, a court’s power to adjudicate a case is defined solely by
constitutional and statutory provisions. Turner, 473 S.W.3d at 270.


        1
         Article 6, Section 1 provides in pertinent part: “The judicial power of this state shall be vested
in one Supreme Court and in such Circuit, Chancery, and other Inferior Courts as the Legislature shall
from time to time, ordain and establish; in the judges thereof, and in justices of the peace.”


                                                   -3-
       Tenn. Code Ann. § 37-1-103 vests juvenile courts with exclusive original
jurisdiction over dependency and neglect proceedings. It provides that once a juvenile
court has exercised jurisdiction in a dependency and neglect proceeding, its jurisdiction

      shall continue until the case has been dismissed, or until the custody
      determination is transferred to another juvenile, circuit, chancery or general
      sessions court exercising domestic relations jurisdiction, or until a petition
      for adoption is filed regarding the child in question as set out in § 36-1-
      116(f). A juvenile court shall retain jurisdiction to the extent needed to
      complete any reviews or permanency hearings for children in foster care as
      may be mandated by federal or state law. This subsection (c) does not
      establish concurrent jurisdiction for any other court to hear juvenile cases,
      but permits courts exercising domestic relations jurisdiction to make
      custody determinations in accordance with this part.

Tenn. Code Ann. § 37-1-103(c).

      As the Tennessee Supreme Court has succinctly stated:

      [W]hen a juvenile court acquires jurisdiction from a dependency and
      neglect proceeding, its exclusive original jurisdiction continues until one of
      the following events occur:

             (1) the case is dismissed
             (2) the custody determination is transferred to another court
             (3) a petition for adoption is filed; or
             (4) the child reaches the age of eighteen.

In re D.Y.H., 226 S.W.3d 327, 330 (Tenn. 2007).

        On December 1, 2016, Father filed a Petition to Modify the Permanent Parenting
Plan in the Chancery Court for Hamblen County. That same day, DCS filed a dependency
and neglect petition against Mother in the Juvenile Court of Hamblen County, and the
juvenile court held a preliminary hearing on December 14, at which time it assumed
exclusive jurisdiction over the dependency and neglect action. Five days later, on
December 19, the chancery court entered an order modifying the parties’ parenting plan
as to the child support award and the federal income tax exemption.

       It is undisputed that none of the four events listed in Tenn. Code Ann. § 37-1-
103(c) had occurred prior to the modification of the parenting plan by the chancery court;
accordingly, the juvenile court retained exclusive jurisdiction over the dependency and
neglect action. Moreover, child support determinations are a component of dependency
and neglect proceedings pursuant to Tenn. Code Ann. § 37-1-151, which provides:

                                          -4-
       In any case in which the court shall find a child dependent and neglected ...
       it may in the same or subsequent proceeding, upon the parents of such child
       or either of them being duly summoned or voluntarily appearing, proceed to
       inquire into the ability of such parent to support the child or contribute to
       the child’s support, and if the court shall find such parent or parents able to
       support the child or contribute thereto, the court may enter such order or
       decree ....

Additionally, because “courts should consider tax consequences in their child support
orders,” Barabas v. Rogers, 868 S.W.2d 283, 289 (Tenn. Ct. App. 1993), tax exemptions
for minor children are “an inevitable element of child custody decisions.” Byrd v. Buhl,
No. M2001-00070-COA-R3-CV, 2001 WL 1216988, at *4 (Tenn. Ct. App. Oct. 12,
2001).

       Therefore, when the juvenile court assumed jurisdiction over the dependency and
neglect action involving the parties’ minor child, the chancery court’s jurisdiction over all
custody matters concerning that child was suspended until one of the four events listed in
Tenn. Code Ann. § 37-1-103(c) occurred. See Marmino v. Marmino, 238 S.W.2d 105,
108 (Tenn. Ct. App. 1950); see also State of Tenn. Dep’t of Human Servs. v. Gouvista,
735 S.W.2d 452, 457 (Tenn. Ct. App. 1987). Because none of the four events occurred,
the chancery court did not have subject matter jurisdiction to adjudicate the petition to
modify the parenting plan and, specifically, to modify child support or to allocate the tax
exemption.

      For the reasons stated above, the chancery court’s December 19, 2016 order
modifying the parties’ parenting plan is hereby vacated.

                                     IN CONCLUSION

       The judgment of the chancery court is vacated, and this matter is remanded with
instructions to enter judgment consistent with this opinion. Costs of appeal are assessed
against the appellee, Matthew Brock Hance.


                                                   ________________________________
                                                   FRANK G. CLEMENT JR., P.J., M.S.




                                            -5-